DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 20080078800) in view of Baril (US 20180116674).

Regarding claim 1 Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a housing (Fig 58 item 1031); 
an end effector (Fig. 1 item 14) operably coupled to said housing, wherein said end effector comprises: 
a first jaw (Fig. 1 item 222); and 
(Fig. 1 item 20) operably supported relative to said first jaw such that said second jaws is movable between an open position and a fully closed position ([0215]), and 
wherein said surgical instrument further comprises: 
an axially movable closure member (Fig. 2 item 28) configured to move said second jaw from said open position to said fully closed position as said axially movable closure member is moved in a distal direction from a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw without contacting any upstanding ledges on said second jaw ([0215]) Examiner notes the fully closed position can be considered a position in which the jaw is unable to move due to the size of the object to be stapled. The size of the object could be large such that the second jaw is unable to move to a position in which it is parallel to the first jaw. With a sufficiently large object to be stapled the axially movable closure member would only contact the smooth surface as noted in the annotated figure below; 

    PNG
    media_image1.png
    733
    830
    media_image1.png
    Greyscale

a closure actuator movably supported by said housing, wherein said closure actuator is movable from an unactuated position corresponding to said open position in a closure direction during a closure procedure to cause said axially movable closure member to move in said distal direction from said beginning position to said ending (Fig. 1 item 24, [0215] (Fig. 68 and 69); 
an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said second jaw in said closed position as said axially movable tissue-cutting member moved from said starting position to said ending position ([0217]).

a first compressible biasing member positioned between a portion of said housing and said closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; 
a second compressible biasing member positioned between said closure actuator and said axially movable closure member, wherein said second compressible biasing member is proximal to said first compressible biasing member, wherein when said closure actuator is moved in said closure direction, said first compressible biasing member is compressed before said second compressible biasing member is compressed, and wherein as said second compressible biasing member is compressed, said second compressible biasing member applies a variable closure force to said axially movable closure member.
However, Baril teaches 
a first compressible biasing member (Fig. 21 item 238) positioned between a portion of a housing and a closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure ([0117]); 
a second compressible biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second compressible biasing member is proximal to said first compressible biasing member (Fig. 21), wherein when said closure actuator is moved in said closure direction, said first compressible biasing member is compressed before said second compressible biasing member is compressed (Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), and wherein as said second compressible biasing member is compressed, said second compressible biasing member applies a variable closure force to said axially movable closure member (Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member).;
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing force ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess (Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.


Claims 1, 4-14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 20080078800) in view of Shelton (US 8393514) further in view of Baril (US 20180116674).

Regarding claim 1 Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a housing (Fig 58 item 1031); 
an end effector (Fig. 1 item 14) operably coupled to said housing, wherein said end effector comprises: 
a first jaw (Fig. 1 item 222); and 
a second jaw (Fig. 1 item 20) operably supported relative to said first jaw such that said second jaws is movable between an open position and a fully closed position ([0215]), and 
wherein said surgical instrument further comprises: 
(Fig. 2 item 28) configured to move said second jaw from said open position to said fully closed position as said axially movable closure member is moved in a distal direction from a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw ([0215]); 
a closure actuator movably supported by said housing, wherein said closure actuator is movable from an unactuated position corresponding to said open position in a closure direction during a closure procedure to cause said axially movable closure member to move in said distal direction from said beginning position to said ending (Fig. 1 item 24, [0215] (Fig. 68 and 69); 
an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said second jaw in said closed position as said axially movable tissue-cutting member moved from said starting position to said ending position ([0217]).

Hess is silent regarding the axially movable closure member moving from a beginning position to an ending position without contacting any upstanding ledges on said second jaw. However, Shelton teaches a second jaw (Fig. 2 item 12) having a smooth camming surface (Fig. 2 items 28 29, 24, 27) which comes in contact with an axially moveable closure member a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 2 item 140) to move from a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 10A-12A). The advantage of smooth camming surface of Shelton is to close move the second jaw toward to first jaw and allow for staple firing (Col. 20 linse 38-65) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result . Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the stepwise camming surface of the second jaw of Hess with the smooth surfaces of Shelton. The 

Hess in view of Shelton is silent regarding 
a first compressible biasing member positioned between a portion of said housing and said closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; 
a second compressible biasing member positioned between said closure actuator and said axially movable closure member, wherein said second compressible biasing member is proximal to said first compressible biasing member, wherein when said closure actuator is moved in said closure direction, said first compressible biasing member is compressed before said second compressible biasing member is compressed, and wherein as said second compressible biasing member is compressed, said second compressible biasing member applies a variable closure force to said axially movable closure member.
However, Baril teaches 
a first compressible biasing member (Fig. 21 item 238) positioned between a portion of a housing and a closure actuator, wherein said first compressible biasing member is configured to apply an opening control motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure ([0117]); 
a second compressible biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second compressible biasing member is proximal to said first compressible biasing member (Fig. 21), wherein when said closure actuator is moved in said closure direction, said first compressible biasing member is compressed before said second compressible biasing member is compressed (Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), and wherein as said second compressible biasing member is compressed, said second compressible biasing (Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member).;
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing force ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess in view of Shelton (Shelton Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.

Regarding claim 4 which depends on claim 1, Hess in view of Shelton further in view of Baril teaches the surgical instrument of Claim 2, wherein said first compressible biasing member comprises a first compression spring, and wherein said second compressible biasing member comprises a second compression spring.(Baril Fig. 21 item 238, 236 [0108])
.Regarding claim 5 which depends on claim 4, Hess in view of Shelton further in view of Baril further discloses the surgical instrument of Claim 4, wherein said first compression spring comprises a first spring coefficient and wherein said second compression spring comprises a second spring coefficient that is greater than said first spring coefficient (Baril [0108]).

Regarding claim 6, Hess in view of Shelton further in view of Baril discloses the second coefficient being greater than the first spring coefficient (See discussion of claim 5 above)  
Baril does not expressly disclose said second spring coefficient is up to ten times greater than said first spring coefficient. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to limit the difference between the spring coefficient of the two springs because Applicant has not disclosed that the second spring coefficient being up to ten times greater than the first spring coefficient provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the greater second spring coefficient than the first spring coefficient of Baril because the relative coefficients would result in control over the opening and closing of the first and second jaw. 
Therefore, it would have been an obvious matter of design choice to modify Baril to obtain the invention as specified in the claim [(s)].

Regarding claim 7 which depends on claim 1, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 1, wherein said first jaw comprises a surgical staple cartridge and wherein said second jaw comprises an anvil (Hess [0215]).

Regarding claim 8 which depends on claim 7, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 7, wherein said first jaw comprises an elongated channel configured to removably support said surgical staple cartridge therein (Hess [0370] indicates removability of surgical staple cartridge).

Regarding claim 9 which depends on claim 1, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 1, wherein said axially movable closure member comprises: 
(Hess Fig. 62 items 1144, 1054, [0283]).
	
Regarding claim 10 which depends on claim 1, Hess in view of Shelton further in view of Baril teaches the surgical instrument of Claim 1, wherein said closure actuator comprises: an axially movable shuttle member (Hess Fig. 59 item 1180) operably interfacing with said axially movable closure member; and a closure system operably interfacing with said axially movable shuttle member to selectively move said axially movable shuttle member in said distal direction (Fig. 58 item 1160 of Hess modified by Baril).

Regarding claim 11 which depends on claim 10, Hess in view of Shelton further in view of further teaches the surgical instrument of Claim 10, wherein said closure system comprises a closure trigger (Hess Fig. 1 item 24).

Regarding claim 12, Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a housing (Fig 58 item 1031); 
an end effector (Fig. 1 item 14) operably coupled to said housing, wherein said end effector comprises: 
a first jaw (Fig. 1 item 222); and 
a second jaw (Fig. 1 item 20)  pivotally supported relative to said first jaw and being movable between an open position and a fully closed position relative to said first jaw, and wherein said surgical instrument further comprises: 
an axially movable closure member (Fig. 2 item 28) configured to move said second jaw from said open position to said fully closed position as said axially movable closure member is moved in a ([0215]); 
a closure system comprising a closure actuator (Fig. 1 item 24) operably interfacing with said axially movable closure member and being movable from an unactuated position corresponding to said open position of said second jaw in a first closure direction during a closure procedure to cause said axially movable closure member to move from said beginning position to said ending position ([0215],); 
an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said second jaw in said closed position as said axially movable tissue-cutting member moved from said starting position to said ending position ([0217]).

Hess is silent regarding the axially movable closure member moving from a beginning position to an ending position without contacting any upstanding ledges on said second jaw. However, Shelton teaches a second jaw (Fig. 2 item 12) having a smooth camming surface (Fig. 2 items 28 29, 24, 27) which comes in contact with an axially moveable closure member a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 2 item 140) to move from a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 10A-12A). The advantage of smooth camming surface of Shelton is to close move the second jaw toward to first jaw and allow for staple firing (Col. 20 linse 38-65) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result . Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the stepwise camming surface of the second jaw of Hess with the smooth surfaces of Shelton. The combination of Hess in view of Shelton would allow for the axially movable closure member to move without contacting any upstanding edges.

Hess in view of Shelton is silent regarding 
a first biasing member positioned between a portion of said housing and said closure actuator, wherein said first biasing member comprises a first spring coefficient, and wherein said first biasing member is configured to apply an opening motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; and 
a second biasing member positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member and comprises a second spring coefficient that is greater than said first spring coefficient, wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing member is compressed, and wherein as said second biasing member is compressed, said second biasing member varies an amount of a closure force applied to said axially movable closure member by said closure actuator in relation to an amount of closure resistance experienced by said second jaw during said closure procedure; and 
However, Baril teaches 
a first biasing member (Fig. 21 item 238)  positioned between a portion of said housing and said closure actuator, wherein said first biasing member comprises a first spring coefficient, and wherein said first biasing member is configured to apply an opening motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure ([0117]); and 
a second biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member )Fig. 21) and comprises a second spring coefficient that is greater than said first spring coefficient(Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing member is compressed(Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member), and wherein as said second biasing member is compressed, said second biasing member varies an amount of a closure force applied to said axially movable closure member by said closure actuator in relation to an amount of closure resistance experienced by said second jaw during said closure procedure; and 
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing force ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess in view of Shelton (Hess Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.

Regarding claim 13 which depends on claim 12, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 1, wherein said first jaw comprises a surgical staple cartridge and wherein said second jaw comprises an anvil (Hess [0215]).

Regarding claim 14 which depends on claim 13, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 7, wherein said second jaw comprises an elongated channel configured to removably support said surgical staple cartridge therein (Hess [0370] indicates removability of surgical staple cartridge).

(Hess Fig. 3 item 48 [0280] discloses having the axially movable firing member be motor driven via the firing bar item 36) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Hess Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said motor-driven axially movable firing member when said second jaw is in said closed position to drive said tissue-cutting member from said starting position to said ending position (Hess Fig. 15 item 78).

Regarding claim 22 which depends on claim 10, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 10, further comprising: a motor-driven axially movable firing member (Hess Fig. 3 item 48) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Hess Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said motor-driven axially movable firing member when said second jaw is in said closed position to drive said tissue-cutting member from said starting position to said ending position (Hess Fig. 15 item 78)

Regarding claim 23 which depends on claim 12, Hess in view of Shelton further in view of Baril further teaches the surgical instrument of Claim 10, further comprising: a motor-driven axially movable firing member (Hess Fig. 3 item 48) movably supported within said axially movable closure member, wherein said motor-driven axially movable firing member operably interfaces with said tissue-cutting member (Hess Fig. 3); and a firing actuator operably interfacing with said motor-driven axially movable firing member, wherein said firing actuator is configured to apply axial firing motions to said axially (Hess Fig. 15 item 78)

Regarding claim 24, Hess teaches 
a surgical instrument (Fig. 1 item 10), comprising: 
a first jaw (Fig. 1 item 222); and 
a second jaw (Fig. 1 item 20)  movable relative to said first jaw between an open position and a fully closed position 
A closure system (Multiple components are used in the closure system including but not limited to items 28 and 24 for applying closure motions to said second jaw wherein said closure system comprises
an axially movable closure member (Fig. 2 item 28) configured engage a camming surface of said second jaw (Fig. 68 items 1070d 1074d 1078d 1080d) to move said second jaw from said open position to said fully closed position([0215]);
a closure actuator (Fig. 1 item 24) movable from an unactuated position corresponding to said open position in a closure direction during a closure procedure to cause said axially movable closure member to apply closure motions to said camming surface on said second jaw
an axially movable tissue-cutting member (Fig. 3 item 50), wherein said axially movable tissue-cutting member is configured to move between a starting position corresponding to said open position and an ending position, and wherein said axially movable tissue-cutting member is configured to retain said second jaw in said closed position as said axially movable tissue-cutting member moved from said starting position to said ending position ([0217]).

Hess is silent regarding the axially movable closure member moving from a beginning position to an ending position without contacting any upstanding ledges on said second jaw and the camming surface being smooth. However, Shelton teaches a second jaw (Fig. 2 item 12) having a smooth camming surface (Fig. 2 items 28 29, 24, 27) which comes in contact with an axially moveable closure member a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 2 item 140) to move from a beginning position corresponding to said open position of said second jaw to an ending position that corresponds to said fully closed position of said second jaw (Fig. 10A-12A). The advantage of smooth camming surface of Shelton is to close move the second jaw toward to first jaw and allow for staple firing (Col. 20 linse 38-65) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result . Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the stepwise camming surface of the second jaw of Hess with the smooth surfaces of Shelton. The combination of Hess in view of Shelton would allow for the axially movable closure member to move without contacting any upstanding edges.

Hess in view of Shelton is silent regarding 
a first biasing configured to apply an opening motion to said closure actuator to return said closure actuator to said unactuated position upon completion of said closure procedure; and 
a second biasing member positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member and, wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing member is compressed, and wherein as said second biasing member is compressed, said second biasing member applies a variable closure force to said axially movable closure member
 
However, Baril teaches 
a first biasing member (Fig. 21 item 238)  positioned between a portion of said housing and said closure actuator, wherein said first biasing member comprises a first spring coefficient, and wherein said ([0117]); and 
a second biasing member (Fig. 21 item 236) positioned between said closure actuator and said axially movable closure member, wherein said second biasing member is proximal to said first biasing member )Fig. 21) and comprises a second spring coefficient that is greater than said first spring coefficient(Fig. 21-25, [0113-0117] particularly [0114] states the spring constant of item 236 is higher than 238 and thus item 238 undergoes compression first), wherein when said closure actuator is moved in said closure direction, said first biasing member is compressed before said second biasing member is compressed(Variable force would be created by item 238 as once the item 238 begins to compress a new force is being applied. The item 238 creates a new level of force applied to item 224. Further as stated in Applicant’s disclosure [0084] this variable force is not a force that changes in degree depending on the amount that the second compressible biasing member has been compressed, but only a new amount of force being applied as a response to the compressing of the second compressible member), and wherein as said second biasing member is compressed, said second biasing member varies an amount of a closure force applied to said axially movable closure member by said closure actuator in relation to an amount of closure resistance experienced by said second jaw during said closure procedure; and 
The advantage of the spring system which creates a linear motion and force to create a closing motion of Baril is to act as an over-stroke mechanism to prevent damage to jaws that requiring a closing force ([0164]) – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result applying a closure force by imparting linear motion on an object while protecting from over forcing the closure motion and creating damage to the jaws requiring closure force. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the linear motion system of Hess in view of Shelton (Hess Fig. 60 item 1160) which creates the closure force with the spring system to ensure damage prevention of Baril.

Response to Arguments
Applicant's arguments filed 6/04/2021 have been fully considered but they are not persuasive.
See rejection of claim 1 in regards to over Hess (US 20080078800) in view of Baril (US 20180116674). As previously stated above, the fully closed position can be interpreted to be a position in which the second jaw is not parallel with the first jaw due to the size of the object to be stapled. The jaw is fully closed because it cannot move further.
Applicant’s arguments with respect to claim(s) 1, 4-14, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731